In a proceeding pursuant to CPLR article 78 to prohibit the enforcement of an order of the District Court, Suffolk County (Donohue, J.), dated February 27, 2003, in a criminal action entitled People v Celauro, commenced under Docket No. 2000SU54620S, which stated that it “found the defendant not guilty on the charges of [unlicensed [o]peration of a [m]otor [v]ehicle, [aggravated [Unlicensed [o]peration of a [mjotor [v]ehicle, and [d]riving without a [s]eat[b]elt,” the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Underwood, J), dated October 22, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the petition is granted, enforcement of the order of the District Court, Suffolk County, dated February *42427, 2003, in the action entitled People v Celauro, commenced under Docket No. 2000SU54620S, is prohibited, and the matter is remitted to the District Court, Suffolk County, for further proceedings before a different judge.
The District Court exceeded its authority when it stated that it found the defendant not guilty of the charges against him before the trial had commenced (see Matter of Hóltzman v Goldman, 71 NY2d 564, 571-573 [1988]). Consequently, the Supreme Court should have granted the petition. Altman, J.P., Crane, Fisher and Lifson, JJ., concur.